Case 1:20-cv-24403-BB Document 4 Entered on FLSD Docket 11/02/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24403-BLOOM/Otazo-Reyes

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION (“FNMA”),

         Plaintiff,

 v.

 ROBERTO SOLER,

       Defendant.
 ________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On October 27,

 2020, pro se Defendant Roberto Soler (“Defendant”) removed the instant foreclosure action from

 the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to federal court on the basis

 of federal question jurisdiction. ECF No. [1] (“Notice”). The Court has carefully reviewed the

 Notice, the record in this case, the applicable law, and is otherwise fully advised.

        Removal is proper in “any civil action brought in a State court of which the district courts

 of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). To establish original

 jurisdiction, a lawsuit must demonstrate the existence of either federal question jurisdiction,

 pursuant to 28 U.S.C. § 1331, or diversity jurisdiction, pursuant to 28 U.S.C. § 1332. Federal

 question jurisdiction arises “under the Constitution, laws, or treaties of the United States.” Id.

 § 1331. Diversity jurisdiction, on the other hand, exists where the parties are citizens of different

 states and the amount in controversy exceeds $75,000.00. Id. § 1332(a).

        “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). Furthermore, “a federal
Case 1:20-cv-24403-BB Document 4 Entered on FLSD Docket 11/02/2020 Page 2 of 3

                                                       Case No. 20-cv-24403-BLOOM/Otazo-Reyes


 court always has jurisdiction to determine its own jurisdiction.” United States v. Ruiz, 536 U.S.

 622, 628 (2002) (citing United States v. Mine Workers, 330 U.S. 258, 291 (1947)). Accordingly,

 “[t]he district court may remand a case sua sponte for lack of subject matter jurisdiction at any

 time.” Corp. Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561 F.3d 1294, 1296 (11th Cir. 2009)

 (citing 28 U.S.C. § 1447(c)); see also Lexington-Fayette Urban Cty. Gov’t Civ. Serv. Comm’n v.

 Overstreet, 115 F. App’x 813, 816-17 (6th Cir. 2004) (“A federal court may remand a case sua

 sponte where the allegations of the complaint which gave rise to the federal jurisdictional basis are

 insufficient to confer subject matter jurisdiction on the court.” (citation omitted)). As such, “once

 a federal court determines that it is without subject matter jurisdiction, the court is powerless to

 continue.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Any ‘doubt

 about jurisdiction should be resolved in favor of remand to state court.’” Family Meat, Inc. v.

 Scottsdale Ins. Co., No. 1:19-cv-20154, 2019 WL 8160417, at *2 (S.D. Fla. May 29, 2019)

 (quoting Univ. of S. Ala., 168 F.3d at 411).

        The Notice in the instant action states that subject-matter jurisdiction exists pursuant to 28

 U.S.C. § 1331 on the basis that Defendant’s mortgage contract is federally insured. ECF No. [1]

 at 2. Aside from this statement, Defendant points to no federal law to support federal question

 jurisdiction, and a review of the complaint in the state court case—which was not attached to the

 Notice—reveals no federal question that would support the existence of this Court’ jurisdiction

 here. Defendant’s Notice falls short of meeting its burden of establishing original jurisdiction here.

 The Court therefore concludes that it does not have subject-matter jurisdiction over the instant

 action and that remand is appropriate here. See Family Meat, Inc., 2019 WL 8160417, at *2

 (quoting Univ. of S. Ala., 168 F.3d at 411).




                                                   2
Case 1:20-cv-24403-BB Document 4 Entered on FLSD Docket 11/02/2020 Page 3 of 3

                                                    Case No. 20-cv-24403-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED that this case is REMANDED to the

 Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. The Clerk

 of Court is directed to CLOSE this case. All pending deadlines are TERMINATED, and any

 pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, October 30, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Roberto Soler
 736 SE 8th Place
 Hialeah, FL 33010




                                                3
